Citation Nr: 0835074	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-18 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for right foot 
osteoarthritis.

6.  Entitlement to service connection for left foot 
osteoarthritis.

7.  Entitlement to service connection for a bladder 
condition.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004.  In August 2008, the veteran appeared at a 
Central Office hearing held before the undersigned.

At the hearing, the veteran's representative stated that in 
March 2007, the veteran had filed a claim for an earlier 
effective date for the date that his wife was added as a 
dependent.  This is REFERRED to the RO for appropriate 
action.  

The veteran's representative also stated that in October 
2006, the veteran had been given a competency examination, 
and that the results of that examination had not been 
addressed.  That examination report, however, refers to 
another veteran and was misfiled in the veteran's claims 
file.  It has now been removed from his file, and no further 
action need be taken, with respect to the veteran, on that 
matter.  

Claims of service connection for bilateral knee disabilities 
and PTSD were previously denied in a September 2002 decision 
which the veteran did not appeal.  Although not explicitly 
reopened, the RO considered these issues on the merits.  In 
view of the nexus opinions and hearing testimony obtained 
since the prior decision, the Board agrees that the claims 
have been reopened by new and material evidence; thus the 
claims will be reviewed on a de novo basis.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007); Barnett 
v. Brown, 83 F.3d 1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The first six issues listed on the title page are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence connecting any bladder 
condition to service, or to service-connected disability.  

2.  The veteran did not engage in combat with the enemy, and 
an in-service stressor has not been otherwise corroborated.  

3.  PTSD, if present, was first demonstrated many years after 
service and it is not etiologically related to any in-service 
occurrence or event.


CONCLUSIONS OF LAW

1.  A bladder condition was not incurred in or aggravated in 
active service, and was not proximately due to or aggravated 
by a service-connected lumbar spine disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  PTSD was not incurred in or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In a letter dated in December 2003, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim, 
as well as for secondary service connection, including by 
aggravation.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate the 
various elements of his service connection claims.  This 
letter also informed the veteran that new and material 
evidence would be necessary to reopen the claim for service 
connection for PTSD but did not describe what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet.App. 1, 10 (2006).  However, as indicated above, the 
RO subsequently treated the claim as reopened, and the Board 
agrees that new and material evidence was submitted, and, 
therefore, the failure to satisfy all Kent requirements was 
harmless error.  Later, in March 2006, he was provided with 
information regarding assigned ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were subsequently readjudicated later in March 2006.  
Therefore, any timing defect in the provision of this aspect 
of the notice was harmless error.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination was 
provided as to the issue of service connection for PTSD.  As 
discussed below, there is no credible indication that any 
current bladder disability is related to service, or to a 
service-connected disability; therefore, an examination as to 
that issue is not warranted.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Dalton v. Nicholson, 21 Vet.App. 23 
(2007).  The veteran testified at a Board hearing.  His 
representative requested that the Board attempt to obtain 
records of his claimed TDY in Vietnam, and ask the veteran to 
provide a stressor statement.  The veteran already provided a 
stressor statement in May 2002.  As discussed below, the 
Board finds that there is sufficient evidence of record to 
establish that the veteran's stressor statements, provided in 
May 2002, as well as orally at a VA examination in July 2002, 
and at his Board hearing in August 2008, are not credible, 
and that he did not have Vietnam service.  In particular, the 
service medical records show that he was in Guam throughout 
the period that he claims that he was in Vietnam.  It is a 
specific factual finding of the Board that the veteran's 
stressors are not only unconfirmed, but that the record, as a 
whole, provides negative evidence against a finding that the 
stressors occurred.  Based on this finding, further efforts 
to either confirm the veteran's alleged stressors in service 
or to obtain another medical opinion serves no constructive 
purpose.  Further development, in light of this finding, is 
not warranted.  Thus, the Board also concludes that VA's duty 
to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  

A.  Bladder Condition

The veteran contends that he has a bladder condition which is 
attributable to his service-connected lumbar spine 
disability.  Service connection may be granted on a secondary 
basis for a disability which is proximately due to or the 
result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 
Vet. App. 374 (1995).  

Service medical records do not show any bladder or urinary 
condition, except for an episode in February 1967 diagnosed 
as gonorrhea.  After service, the evidence first indicates 
bladder complaints in January 2001, when VA medical records 
show the veteran complained of urinary frequency.  A 
computerized tomography (CT) scan of the bladder in February 
2001 showed a low-lying bladder, which, it was noted, may 
represent some degree of cystocele formation, with mild 
associated trabeculation.  Benign prostatic hypertrophy and a 
cystocele were noted in March 2001.  Other medical evidence 
of record includes an intravenous pyelogram obtained in 
November 2001, with a clinical history of benign prostatic 
hypertrophy, obstructive uropathy, and past history of back 
problems and trauma noted.  The intravenous pyelogram was 
normal except for prostatic enlargement.  

At his hearing, he testified that he was treated for his 
bladder condition by a private physician, Dr. Jacobs, in 
2002.  He said that he had never been told what was causing 
the problem.  Records from S. Jacobs, M.D., show that in 
December 2001, he evaluated the veteran for the chief 
complaint of urinary urgency.  As history, it was noted that 
the veteran had been injured in Vietnam and had a period of 
transient paraplegia.  Some time after his recovery, he began 
developing urinary symptoms, primarily daytime urinary 
urgency.  There was no dysuria and no incontinence.  On 
examination, the prostate was enlarged and boggy.  The 
veteran said he was working as a contractor, and did a great 
deal of travel by car.  Dr. Jacobs thought that the veteran 
had chronic prostatitis, and that the irritative voiding 
symptoms were secondary to chronic prostatitis.  He 
prescribed medication, and when seen for follow-up in 
February 2002, the veteran reported some improvement in his 
symptoms.  The veteran's complaints on a January 2004 
examination of the spine included urinary frequency and 
incontinence.  His prostate was noted to be enlarged.

Thus, the medical evidence does not indicate that the 
veteran's bladder symptoms are due to his back condition; 
instead, they have been attributed to prostatitis.  There is 
no medical evidence suggesting that the prostatitis itself 
was caused by any in-service injury.  The veteran himself, as 
a layman, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

As there is no competent evidence indicating that the veteran 
has a bladder condition due to service, or which was caused 
or aggravated by a service-connected lumbar spine disability, 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Post-Traumatic Stress Disorder (PTSD)

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With respect to the first two elements, a VA psychiatric 
examination was performed in July 2002.  The veteran reported 
that he had served in Vietnam for a 3-month period, from July 
to October 1967, during which time he was subjected to a good 
deal of trauma.  One of his duties involved working on a 
helicopter that ferried troops into the field; on one of 
these trips, the helicopter was shot down.  He stated that 
after it hit the ground, it was subjected to enemy fire, and 
four of the nine men on board were killed, including the 
veteran's childhood best friend, who was one of the 
passengers in the helicopter.  The veteran expressed guilt 
about the death of his friend, feeling that he might have 
done more.  He stated that on another occasion, while he was 
helping to unload a helicopter, the helicopter tilted and the 
load of cargo fell out onto the men trying to unload it, 
killing one soldier and seriously injuring another.  He said 
that he himself sustained a severe back injury, and was a 
paraplegic for six weeks.  He said that he was medevaced out, 
and could see enemy mortar shells landing on the runway 
behind the plane as it taxied for take-off.  He also stated 
that while in the Air Force, he went to college part-time and 
earned a Bachelor's Degree in Bacteriology.  He said that 
after his discharge, he was unable to work due to his back 
injury.  After recovering from spinal fusion, he worked in 
his father's liquor store until 1973, when he bought the 
business.  Currently he operated a pawn and shop and an adult 
store.  On mental status examination, the veteran reported 
symptoms of PTSD, including chronic insomnia, intrusive 
thoughts related to Vietnam, Vietnam-related nightmares, 
avoidance of reminders of Vietnam, hypervigilance, and an 
exaggerated startle response.  The diagnosis was chronic 
PTSD.  

A VA outpatient treatment record dated in February 2003 noted 
that the veteran had symptoms of PTSD, and he was referred 
for a psychology consult.  However, the psychology consult in 
March 2003 resulted in the conclusion that the veteran was 
not in need of psychiatric treatment at that time, as he was 
coping well with life's demands and did not report any 
significant impairment in social or occupational functioning.  
However, the presence of PTSD was not ruled out on this 
occasion, and, for the purposes of this decision, the Board 
accepts the diagnosis of PTSD, based on reported in-service 
stressors.  

Thus, the remaining factor for consideration is whether there 
is credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  In this 
regard, while the sufficiency of a stressful event and its 
relationship to PTSD are medical determinations, the 
existence of a stressor is a factual matter, to be decided by 
the adjudicator.  See Cohen, supra; Zarycki v. Brown, 6 
Vet.App. 91 (1993); West v. Brown, 7 Vet.App. 70 (1994); 
38 C.F.R. § 3.304(f).  

In addition to the veteran's descriptions of his claimed 
stressors provided in connection with his VA examination in 
July 2002, the veteran provided a written stressor statement 
in May 2002.  He described a specific traumatic event which 
he said occurred in Vietnam in October 1967, in an incident 
in which a Marine (T.T.) was killed and another soldier lost 
his leg.  He said that the three of them were delivering 
supplies by helicopter, but the helicopter tipped, dumping 
the cargo on top of them.  The veteran said that he had to be 
dug out of the mud, and that he was a paraplegic for about 
six weeks after this incident.  

In sworn testimony provided at his hearing before the 
undersigned in August 2008, the veteran said that he was sent 
from Wyoming to Vietnam on a TDY mission from July to 
October, 1967.  He stated that the initial TDY orders were 
for Guam, but he was sent on to Vietnam.  He stated that 
during this period, he and his best friend were flying in a 
helicopter in Vietnam, taking supplies to the field, when the 
helicopter was shot down.  He thought that the incident 
occurred in August or September or 1967.  He stated that he 
believes that about nine people were aboard the helicopter, 
and that about four people were killed, including his best 
friend, T.T., a Marine.  He stated that he had worked with 
him in Cumberland before service.  

In assessing this evidence, first, the Board notes that there 
is no service department evidence suggesting that the veteran 
served in Vietnam.  His DD Form 214 does not reflect Vietnam 
service, or any foreign service.  Service medical records 
show that he was sent on TDY to Guam, but this is a U.S. 
territory.  There is no evidence, in the service medical 
records, or personnel records, corroborating his assertion 
that he was in Vietnam.  There is no in-service evidence that 
he was in a helicopter accident, anywhere.  In service, he 
reported that while in Guam, a large crate fell on him while 
he was unloading a truck, but a November 1968 medical board 
addendum noted that even this history was not validated by 
the record.  The first time he mentioned Vietnam was in a VA 
examination in April 1969, when he said he had been struck in 
the back by a 300 pound crane [sic] at Tan Son Nhut Air Base 
in Vietnam.  However, a private physician's statement dated 
that same month, from a physician who had treated him during 
service, noted that the injury had occurred in Guam.  
Subsequently, the veteran has on many occasions stated that 
the back injury occurred in Vietnam, but he did not say this 
during service, the private physician who evaluated him 
during service did not mention Vietnam service, and the 
veteran's official military records are entirely devoid of 
any hint that he served in Vietnam.  Moreover, he states that 
the period he was in Vietnam was from July 1967 to October 
1967, and the service medical records show his treatment in 
Guam on numerous occasions during this period.

Moreover, information pertaining to Vietnam casualties 
contained on The Vietnam Veterans Memorial website notes that 
Lance Corporal T.T. of the U.S. Marine Corps was killed on 
January 31, 1968.  His home of record was Cumberland, and he 
was noted to be a ground casualty, killed by small arms fire.  
In contrast, by January 1968, the veteran was back in the 
continental United States, according the service medical 
records.  

In short, the only evidence that the veteran served in 
Vietnam are his own, post-service statements that he was in 
Vietnam; all other evidence of Vietnam service is based on 
his statements.  The Board is not obliged to accept an 
opinion based on inaccurate medical history.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  In this case, the Board 
finds that the statements regarding his Vietnam service are 
not credible.  The service department has not verified any 
Vietnam service.  His statements regarding his reported best 
friend who was killed at the time of one or both of his 
claimed stressful event are contradicted by the official 
record.  As can be seen in the summaries of his stressor 
accounts set forth above, his various descriptions of the 
stressor, or stressors, contain significant inconsistencies.  

Other credibility concerns are raised in the record.  As 
discussed below in the REMAND section, credibility issues 
regarding his reported back injury were raised during 
service.  In addition, in the history provided in connection 
with the 2002 PTSD examination, he stated that while in the 
Air Force, he went to college part-time and earned a 
Bachelor's Degree in Bacteriology.  However, this degree is 
not reported in any service department record, including the 
DD Form 214, which notes that he was a high school graduate 
and under education and training completed, noted "None."  
Similarly, after service, he did not mention such a degree in 
any of his claims pertaining to VA educational benefits, nor 
did not earn such a degree while in receipt of such benefits.  
In fact, this history reported in 2002 appears to be the sole 
mention of such a degree.  He also said, at the 2002 
examination, that after his discharge, he was unable to work 
due to his back injury until after spinal surgery in 1970, 
but in a March 1969 report was requesting VA vocational 
rehabilitation benefits to work for his father.  

All of these inaccuracies serve to diminish the credibility 
of veteran's statements as a whole.  The record shows a 
pattern of inconsistency regarding the veteran's alleged 
stressors in service, which only provides negative evidence 
against this claim.  Because of these inconsistencies, the 
Board finds that the probative value of his allegations is 
compromised.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

In view of all of the above considerations, the Board finds 
that the veteran did not serve in Vietnam, and his statements 
regarding claimed Vietnam service are not credible.  As it is 
not shown that he engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Thus, 
not only are his statements regarding his stressors not 
credible, they are not legally sufficient to establish 
service connection for PTSD, without some sort of credible 
corroboration.  There is no credible corroboration in this 
case; as discussed above, the only potential corroboration-
his account of having been with his best friend in Vietnam at 
the time the best friend was killed-is contradicted by the 
public information available on all Vietnam combat deaths, 
which shows that the only individual meeting the veteran's 
description was in fact killed after the veteran had returned 
to the continental United States from his TDY in Guam.  The 
service medical and personnel records do not corroborate his 
claimed stressors, and, in fact, tend to disprove them, as 
they do not suggest any Vietnam service, including on a TDY 
basis.  

Thus, a service stressor, which might lead to PTSD, has not 
been verified by credible supporting evidence, and thus there 
can be no service connection for the claimed disorder.  
38 C.F.R. § 3.304(f).  The Board finds that the evidence 
establishes that the veteran does not have PTSD of service 
onset, or due to any in-service events.  The preponderance 
of the evidence is against the claim for service connection 
for PTSD; thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.). 


ORDER

Service connection for a bladder condition is denied.

Service connection for PTSD is denied.


REMAND

With respect to the remaining issues, the veteran contends 
that he has thoracic and cervical spine, bilateral knee, and 
bilateral foot degenerative disabilities which developed 
secondary to his service-connected lumbar spine disability.  
Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); see Allen v. Brown, 8 Vet. App. 
374 (1995).  

In support of his claim, he submitted statements dated in 
2005 from a VA physician and a private chiropractor, both of 
which find a nexus between the veteran's lumbar spine 
condition and thoracic and cervical spine, bilateral knee, 
and bilateral foot disabilities.  However, both of these are 
based on a history of a 300-pound crate having fallen on the 
veteran during service while he was in Vietnam, followed by a 
several week period of paraplegia, and severe pain and 
limited ability to ambulate continuing thereafter until 
surgery in 1970.  

First of all, as noted above, the Board specifically finds 
that the veteran did not serve in Vietnam.  Service medical 
records show an actual injury to the back was only reported 
as history.  Indeed, his report of a back injury in service 
(at that time, said to have occurred in Guam) was considered 
dubious at the time of the Medical Board.  The Physical 
Evaluation Board eventually concluded that although his 
records did not confirm his claim of a back injury in 
service, there was no positive evidence to refute his claim, 
and there was no back condition noted on entry.  His 
condition was found to be congenital, and it was noted that 
it could reasonably be inferred from his job as a material 
facilities specialist and his length of service of 2 1/2 years 
that he aggravated his condition by lifting, and, therefore, 
the PEB found that his condition was aggravated by service.  
In other words, the PEB found that the normal lifting duties 
of his occupational specialty aggravated a pre-existing 
congenital back condition, and not that he sustained an 
injury to the back during service.  

Furthermore, the service medical records contain no 
indication, even by way of history, that the veteran suffered 
temporary paraplegia in service.  He did undergo a lumbar 
fusion in January 1970, and prior to that complained of 
severe pain, but a VA examination in April 1969 showed normal 
ambulation and full range of motion.  He also said, at the 
2002 examination, that after his discharge, he was unable to 
work due to his back injury until after spinal surgery in 
1970, but in a March 1969 statement he requested VA 
vocational rehabilitation benefits to work in his father's 
thriving business, which he would eventually take over.  

The Board is not obliged to accept an opinion based on 
inaccurate medical history.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  Nevertheless, the nexus opinions are 
sufficient to trigger a VA examination specifically 
addressing the matter of a nexus to service.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In view of the inaccurate histories, however, 
it is imperative that the examination include a review of the 
claims file, so that the Board can ensure that the opinion is 
based on an accurate history.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a physician (i.e., M.D. or 
D.O.) with an orthopedic specialty to 
determine whether he has any of the 
following conditions which (a) had their 
onset in service; or (b) were caused or 
aggravated by service-connected status 
postoperative fusion of the lumbar spine 
with spondylosis and spondylolisthesis:

*  Degenerative joint disease and/or 
degenerative disc disease of the cervical 
spine;
*  Degenerative joint disease and/or 
degenerative disc disease of the thoracic 
spine (see Orthopedic Consult dated 
October 3, 1967);
*  Osteoarthritis of the right knee;
*  Osteoarthritis of the left knee (see 
medical record dated November 17, 1967);
*  Osteoarthritis of either or both feet.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  Because of the 
inaccurate histories which provided the 
basis for opinions dated in 2005, it is 
essential that the examination report 
reflect review of the service medical 
records, and a complete rationale for any 
opinion provided.  The service medical 
records reviewed by the examiner should 
include the clinical narrative summaries 
which have been filed directly in the 
claims file, located at the bottom of the 
first claims file.  

Finally, it would be helpful if the 
physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all evidence 
of record.  If any claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


